Case 1:20-cv-23564-MGC Document 91 Entered on FLSD Docket 08/13/2021 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                             Case No. 20-cv-23564-MGC
     ____________________________________
                                          :
     DAVID WILLIAMS, et al.,              :
                                          :
                                          :
                             Plaintiffs,  :
                                          :
           vs.                            :
                                          :
     RECKITT BENCKISER LLC, et al.,       :
                                          :
                                          :
                             Defendants. :
     ____________________________________:

                            OPPOSITION TO MOTION TO STRIKE

            Truth in Advertising, Inc. (“TINA.org”) respectfully opposes defendants’ Motion

     to Strike (D.E. 86). On July 23, 2021, defendants provided their consent to TINA.org

     filing a motion for leave to file an amicus curiae brief in this case, as well as the

     accompanying brief. See July 23, 2021 email from M. Pallett-Vasquez to L. Smith

     (attached hereto as Exhibit A). For this reason, as well as those stated in TINA.org’s July

     26, 2021 Motion for Leave, TINA.org urges this Court to deny defendants’ Motion to

     Strike TINA.org’s amicus curiae brief opposing the terms of the proposed settlement.
Case 1:20-cv-23564-MGC Document 91 Entered on FLSD Docket 08/13/2021 Page 2 of 2




     Dated: August 13, 2021                       Respectfully,

                                              By:_/s/ Jon Polenberg_________________
                                                 Jon Polenberg, Esq.
                                                 Florida Bar No.: 653306
                                                 Becker & Poliakoff
                                                 1 East Broward Blvd., Suite 1800
                                                 Ft. Lauderdale, FL 33301
                                                 Telephone: (954) 987-7550
                                                 jpolenberg@beckerlawyers.com

                                                  Laura Smith, Legal Director
                                                  (District of Conn. Bar No. ct28002, not
                                                  admitted in Florida)
                                                  Truth in Advertising, Inc.
                                                  115 Samson Rock Drive, Suite 2
                                                  Madison, CT 06443
                                                  Telephone: (203) 421-6210
                                                  lsmith@truthinadvertising.org

                                                  Attorneys for Truth in Advertising, Inc.

                                 CERTIFICATE OF SERVICE

            I certify on August 13, 2021, I electronically filed the foregoing with the Clerk of

     the Court using the CM/ECF system which sent notification to all parties registered to

     receive electronic notices via the Court’s CM/ECF System.

                                                         /s/ Jon Polenberg
                                                         Jon Polenberg




                                                 2
